Citation Nr: 1628551	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for spondylosis with disc space narrowing of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (which was temporarily located in Gretna, Louisiana at that time).

In December 2012, this matter was remanded for further development.

By a decision dated in September 2014, the Board denied the Veteran's claim.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the claim.  In a May 2015 order, the Court endorsed the JMR, and the Veteran's claim was returned to the Board for compliance with the instructions in the May 2015 Court-adopted JMR.

By a decision dated in July 2015, the Board again denied the Veteran's claim.  The Veteran appealed the Board's July 2015 decision to the Court.  The parties filed a JMR requesting that the Court vacate the Board's decision and remand the claim.  In an April 2016 order, the Court endorsed the JMR.  The Veteran's claim has been returned to the Board for compliance with the instructions in the April 2016 Court-adopted JMR.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's spondylosis with disc space narrowing of the lumbar spine has been manifested by back pain, tenderness, soreness, stiffness, and lumbar flattening.  The combined range of motion of the thoracolumbar spine has been no less than 150 degrees, and any additional limitation of spinal motion (including limitation of flexion and limitation of the combined range of motion) has been attributed to the Veteran's morbid obesity and not his service-connected back disability.  There has been no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare-ups.  There has been no muscle spasm, guarding, spinal ankylosis, or incapacitating episodes due to intervertebral disc syndrome.
 
2. Resolving doubt in favor or the Veteran, prior to aggravation, the Veteran's baseline level of back disability was noncompensable.  The noncompensable pre-aggravation baseline level of disability is deducted from the current 10 percent level of disability, and results in an initial 10 percent disability rating.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by letters in May 2003 and March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, lay statements, VA treatment records, as well as identified private treatment records have been associated with the evidentiary record.  

The Veteran was afforded VA examinations in March 2005, February 2007, and June 2010.  In the December 2012 remand, the Board noted that the February 2007 VA examiner did not provide an opinion as to the etiology of the flattened lumbosacral spine area noted upon examination, and the examination reports did not adequately discuss whether the Veteran demonstrated spinal contour abnormality due to muscle spasm, guarding, or localized tenderness.  Further, the Board found the June 2010 VA examiner's statement that the Veteran's inability to stand and his body habitus of morbid obesity made range of motion testing difficult and inaccurate did not adequately address whether the Veteran's range of motion testing should be considered "normal" for the Veteran.  The Board instructed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's VA treatment records for his thoracolumbar spine disability since April 11, 2005 and associate them with the record, and then the AOJ was to schedule the Veteran for a new VA examination.

Updated VA treatment records were obtained and associated with the record, and the Veteran was afforded a new VA examination in April 2013.  The April 2013 VA examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  This examination report also addressed the inquiries posed by the Board in the December 2012 remand.  Based on the examination and the absence of evidence of worsening symptomatology since the examination, the Board concludes the April 2013 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the association of updated VA treatment records with the evidentiary record, the April 2013 VA examination and report, and the subsequent readjudication of the claim in May 2013, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Rating Principles

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  See 38 C.F.R. § 4.71(a) Diagnostic Code 5243, Note (6).

The General Rating Formula (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) is, in relevant part, as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:...

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;...or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees;...or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..................................................................................20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees;...or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees;...or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................10 percent

38 C.F.R. § 4.71a, The Spine.

Under Note (1), objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

When using the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician, and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In relevant part, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Factual Background

In a March 2003 telephone care-nurse note, the Veteran complained of back pain and soreness.  Upon VA examination in March 2005, the Veteran complained of low back pain that was continuous and occurred on a daily basis, was dull in nature, and he rated as 7/10 in intensity.  There were no flare-ups of back symptoms and the Veteran did not receive any treatment for his back.  Also, there was no numbness, weakness, bladder/bowel complaints.  The Veteran used a walker, but he did not use any cane or back brace, he was not unsteady, and there was no history of falls.  He was able to walk 50 feet before getting tired due to morbid obesity.  His daily activities were affected in that his morbid obesity caused fatigue and prevented participation in recreational activities.  Walking and prolonged standing were also affected, but there was no effect on his eating, grooming, bathing, toileting, dressing, or driving.

Upon examination of the Veteran's spine, limbs, posture, gait, head position, and spinal curvature, a forward leaning position was noted because of his greatly protuberant abdomen.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 90 degrees, extension to 10 degrees, and right and left flexion and rotation all to 20 degrees.  There was no pain on range of motion, but lumbar spine movements were additionally limited by fatigue and lack of endurance following repetitive motion (especially from recovery from forward flexion) due to the Veteran's morbid obesity.  There was no incoordination of movements of the lumbar spine.  The Veteran's gait was abnormal because of bilateral total knee replacements and his morbid obesity caused him to have to lean forward while using his walker.  The lumbar spine was somewhat flattened, but there was no kyphosis.  Sensation of the legs was normal, there was no atrophy, deep tendon reflexes were all normal and equal bilaterally, and straight leg raise testing was negative.  X-rays revealed mild decreased height of the L4-5 disc space and anterior narrowing of the L2-3 disc space with anterior spondylosis and resultant reversal of the lumbar lordosis.  The examiner stated the Veteran did not have IVDS.  The Veteran was diagnosed as having spondylosis and disc space narrowing of the lumbar spine.

The Veteran testified before the Board in July 2006 that his knees caused him to walk bent over, and that if he forced himself to walk straight up, he could feel the pull in his back and his back would get tired.  The Veteran stated that before he retired, he would have to ride a cart to cross the workroom floor, because he could not walk across without having pain in his back. 

During a February 2007 VA examination, the Veteran reported that he experienced back pain.  The Veteran reported functional limitations on standing and walking, and that he could only walk a short distance because of congestive heart failure, extreme obesity, and his arthritic condition of the knees and spine.  The Veteran reported his back pain was continuous, dull in nature, a 9/10 in intensity, did not radiate, and was treated with over-the-counter medication (although with poor response).  The Veteran reported he did not experience any flare-ups of back symptoms, and there was no associated numbness, weakness, or bladder/bowel complaints.  He used a rolling walker for ambulation, but did not use a back brace.  During the examination, he was able to walk 30 feet, but became short of breath and tired after that point due to congestive heart failure.  There was no unsteadiness or history of falls.  His back pain was worsened by standing, walking, bending, lifting, and driving, but his activities of daily living were otherwise unaffected.

Examination of the spine, limbs, posture, gait, head position, and spinal curvature revealed that the Veteran leaned forward at approximately 20 degrees when walking with his rolling walker and that he was not able to fully extend his back.  The ranges of motion of the thoracolumbar spine were recorded as flexion to 90 degrees, extension to 0 degrees, and right and left lateral flexion and rotation all to 15 degrees.  The spine was not painful, the back musculature was normal, there were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive movement, and there was no objective evidence of painful motion, spasms, or weakness.  The Veteran reported tenderness in the low lumbar spine area, and he had a flattened lumbosacral spine area.  His normal position was leaning forward at 70 degrees.  Ankle reflexes were absent bilaterally, but sensation was normal throughout the body, there was no muscle atrophy, knee reflexes were normal, and straight leg raise testing was negative.  The Veteran had not experienced any episodes of IVDS requiring bedrest or treatment by a physician during the previous 12 months.  A x-ray stated the Veteran had straightening of the lumbar lordosis, sometimes associated with muscle spasm, a minor anterior wedge deformity of L1 and mild decreased height of the L2 through L4 vertebral bodies, mild disc space narrowing at L1-2, L2-3, and L4-5, and degenerative spurring most evident from L1 to L4.  The February 2007 VA examiner diagnosed degenerative spurring, degenerative disc disease of the lumbar spine, and lumbar spondylosis.

The February 2007 VA examiner opined that the Veteran's back disability was aggravated by his service-connected bilateral arthritis of the knees and that the baseline manifestations of his back disability were pain and decreased range of motion.  The increased manifestations of the back disability were spondylosis and degenerative disc disease.  These manifestations were 50 percent related to the knee disabilities and 50 percent related to extreme obesity.

During a September 2007 VA primary care visit, the physician noted the Veteran had spondylosis of the lumbar spine, and the Veteran's report he was unable to fully extend his lumbar spine due to increased pain.  Upon examination, the physician confirmed the Veteran was unable to fully extend his lumbar spine.

In September 2008, the Veteran was hospitalized for a revision of a failed right knee prosthesis.  Upon a medical consultation, Dr. C.L.B-M. noted the Veteran had a history of severe lumbar spine disease and had kyphoscoliosis and lumbar lordosis.  The Veteran denied any current problems.  

An August 2009 VA aid and attendance examination indicated the Veteran had no limitation to his spine, trunk, and neck area.

In his May 2010 substantive appeal, the Veteran contended that he had experienced severe pain when performing range of motion exercises during the February 2007 VA examination.  He further stated his back disability caused severe discomfort and he was no longer able to ambulate, even with the assistance of a walker.

Upon VA examination in June 2010, the Veteran reportedly experienced intermittent back pain which was a 6/10 in intensity, moderate in nature, and located in the lumbar area without radiation.  He had not experienced any incapacitating episodes of back pain during the previous 12 months, and was not receiving any specific treatment for his back disability.  Flare-ups occurred 2 to 3 times per year, were a 9/10 intensity, lasted for 15 to 20 minutes at a time, and were precipitated by changes in position, twisting, and turning, and were alleviated by rest.  The Veteran contended that there was additional limitation of motion and/or functional impairment during flare ups and there was associated stiffness, decreased range of motion, some numbness and tingling in the lower back, occasional problems with urinary incontinence, and some problems with constipation. 

The examination report reflects that the Veteran was morbidly obese, confined to a motorized chair, and unable to walk unaided.  He was unable to stand and was very unsteady on his feet, but did not use a brace.  The Veteran's work and activities of daily living were affected due to the severity of his problem and the fact that he was limited to a wheelchair.  He was unable to get on the examination table for further evaluation of his back.  The June 2010 VA examiner noted that the Veteran's ranges of motion were "very limited" and that they "would be inaccurate."  He explained that the Veteran's function was limited because of his being unable to stand in order to complete range of motion testing. 

Examination revealed that there was no tenderness of the back to palpation, that the back was fairly erect, and that there was no significant abnormal curvature.  Ranges of back motion were only "able to be carried out with [the Veteran] in the seated position."  Thus, "his range of motion [was] very limited in nature."  The ranges of thoracolumbar motion were each performed 3 times and were recorded as being flexion to 40 degrees, extension to 30 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, and left and right lateral rotation both to 15 degrees.  There was no pain associated with the ranges of motion.  The Veteran's body habitus was such that the ranges of motion were extremely difficult due to morbid obesity.  There was no obvious muscle spasm, weakness, tenderness, or atrophy.  Also, there was no guarding, tenderness along the paraspinal muscles of the lumbar or thoracolumbar regions, or ankylosis.

A neurologic examination revealed that lower extremity deep tendon reflexes were absent.  Vibratory sensation was normal in the lower extremities bilaterally, and touch sensation was active and equal in the lower extremities bilaterally.  Loss of motor function was difficult to ascertain because the Veteran had a spacer in his right knee which limited his function.  There was 4+ pitting edema of the lower extremities below both knees.  It was very difficult to determine functional loss, but there was no apparent additional loss of function as a result of pain, fatigue, weakness, lack of endurance, or incoordination.  Also, the examiner explained that one would need to resort to speculation to describe any additional loss of function during a flare up or after repeated use.  There was a loss of function due to lack of range of motion in both knees (especially the right knee).  The Veteran's work and activities of daily living were both affected.  He was diagnosed as having spondylosis of the lumbar spine and degenerative arthritic changes from L1 through L4.

Upon his April 2013 VA examination, the Veteran reported that he experienced lower midline back pain at the L5 area which was fleeting and lasted a few seconds at a time, was sharp in nature, and was a 9/10 in intensity.  There was no muscle spasm, loss of bowel or bladder control, radiation of pain, incapacitations, or flare ups.  He was not receiving any treatment for his back disability, and had not undergone any back surgeries or procedures.

Upon examination, the ranges of motion of the thoracolumbar spine were recorded as flexion to 40 degrees with no objective evidence of painful motion, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 30 degrees or greater with no objective evidence of painful motion, left lateral flexion to 25 degrees with pain at 25 degrees, and right and left lateral rotation both to 30 degrees or greater with no objective evidence of painful motion.  The ranges of motion remained the same following 3 repetitions of motion.  The VA examiner specifically indicated that although the ranges of motion did not conform to the normal ranges of motion, they were nevertheless normal for the Veteran for reasons other than his service-connected back disability.  The examiner explained that the Veteran's ranges of spinal motion were mainly "limited by...his morbid obesity rather than the lumbar spine condition, resulting in degree measurements that falsely over-estimate his lumbar spine functional disability."  As a result, the ranges of motion (in exact degrees) could not be determined without estimation.  Nevertheless, based upon the Veteran's back diagnoses, symptoms, and physical examination, the examiner stated the ranges of motion were likely "approaching normal."

There was no additional limitation in the ranges of motion of the back following repetitive-use testing, there was no functional loss or functional impairment of the thoracolumbar spine (including due to weakened movement, excess fatigability, incoordination, or pain on movement), there was no localized tenderness or pain to palpation for joints or soft tissues of the thoracolumbar spine, and there was no guarding or muscle spasm of the back.  Muscle strength was normal in the lower extremities bilaterally, and there was no muscle atrophy or hypertrophy.  Deep tendon reflexes at the knees were absent on the right and hypoactive on the left, but they were normal at the ankles bilaterally.  Sensation in the lower extremities was normal bilaterally, straight leg raise testing was negative bilaterally, there was no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to his back disability, and he did not have IVDS of the thoracolumbar spine. 

Moreover, the Veteran regularly used a scooter for a bilateral knee disability and morbid obesity and his gait was unable to be determined because he was not able to stand and walk.  His lower extremities were edematous bilaterally due to obesity.  Also, there was no scoliosis or loss of lordosis.  X-rays revealed arthritis and a wedge compression fracture at L1.  The examiner diagnosed mild lumbar spondylosis, degenerative disc and joint disease, and a mild L1 wedge compression deformity.  The April 2013 VA examiner clarified that the L1 wedge compression fracture was a new and separate condition from the other lumbar spine diagnoses, and was not a normal progression of the service-connected back disability, but likely related to the Veteran's morbid obesity.  The spine disabilities impacted the Veteran's ability to work because they required avoidance of prolonged standing or sitting, lifting, carrying, bending, and twisting during episodes of pain or symptoms.

Analysis

In a November 2006 decision, the Board granted entitlement to service connection for the Veteran's back disability based on the determination that the back disability was aggravated by the Veteran's service-connected right knee disability.  Accordingly, in order to determine the initial disability rating warranted for the Veteran's service-connected back disability, the Board must determine the baseline level of disability of the Veteran's back disability prior to its aggravation by the service-connected knee disability.

In the July 2015 Board decision, the Board calculated the Veteran's pre-aggravation baseline level of disability under 38 C.F.R. § 3.310(b).  Although the Veteran has not argued the Board's analysis under this regulation was incorrect, in the April 2016 Court-adopted JMR, the Court stated that because the Veteran's claim was pending prior to the promulgation of 38 C.F.R. § 3.310(b) in 2006, the Board should discuss the appropriate pre-aggravation baseline under both 38 C.F.R. § 3.310(b), as well as Allen v. Brown, 7 Vet. App. 439 (1995).  

In Allen, the Court held that 
when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Cf. 38 C.F.R. § 3.322 (1994) (in compensating for aggravation of a preservice disability by active service, it 'is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule ...').
Allen, 7 Vet. App. at 448.

In 2006, VA codified the Court's holding in Allen in 38 C.F.R. § 3.310(b), which governs aggravation of nonservice-connected disabilities.  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected."  38 C.F.R. § 3.310(b).  In granting service connection based on aggravation, "[t]he rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.; see 71 Fed. Reg. 52,744, 52,746 (Sep. 7, 2006) ("Based on [the] language [used by the Court in Allen,] it is clear that only the incremental increase in disability is to be compensated").

Upon review, the Board is not clear as to the distinction in the analyses to be performed under the Allen decision and 38 C.F.R. § 3.310(b) to determine the baseline level of severity of the Veteran's back disability.  The Board notes the Court's language in the Allen holding appears to be more vague than that codified in 38 C.F.R. § 3.310(b).  
 
Upon the February 2007 VA examination, the examiner opined that the baseline manifestations of the Veteran's back disability were pain and decreased range of motion.  The examiner stated the increased manifestations due to aggravation were spondylosis and degenerative disc disease.  Under the Allen holding, it appears the Board is to only compensate the Veteran "for the degree of disability...over and above the degree of disability existing prior to the aggravation."  The Allen case did not specify that the level of severity is to be determined under the Schedule of Rating Disabilities, as is required under 38 C.F.R. § 3.310(b).  Accordingly, the Board will afford the Veteran the benefit of the doubt, and find that because the February 2007 VA examiner did not indicate any specific degree of disability due to the pain and decreased motion which contemplated the Veteran's baseline manifestations of his back disability, and because the totality of the evidence of record does not indicate any specific degree of disability in the Veteran's back prior to the effective date for the grant of service connection for the aggravated back disability, under Allen, the Board finds the baseline severity of his back disability was noncompensable.  Further, as this determination is beneficial and not prejudicial to the Veteran, any error in the Board's analysis therefore amounts to harmless error.

Regarding the Veteran's disability level during the current appeal period, the above evidence reflects that the Veteran's service-connected back disability has been manifested by pain, tenderness, soreness, lumbar flattening, stiffness, and limitation of spinal motion.  Spinal flexion was to 90 degrees during both the March 2005 and February 2007 VA examinations, and the combined ranges of motion of the thoracolumbar spine were 180 degrees and 150 degrees during those examinations, respectively.  These ranges of motion are contemplated by a 10 percent rating under Diagnostic Code 5242 and the General Rating Formula. 

During the June 2010 VA examination, spinal flexion was to 40 degrees, and the combined range of motion of the thoracolumbar spine was 125 degrees.  The examiner explained that the ranges of back motion were only "able to be carried out with [the Veteran] in the seated position," that "his range of motion [was] very limited in nature," and that the ranges of motion "would be inaccurate."  Nevertheless, the examiner did not specifically indicate whether the ranges of motion should be considered normal for the Veteran because of factors other than the service-connected back disability.  Hence, the Board finds that the June 2010 examination is insufficient and that the ranges of motion recorded during that examination cannot be used to accurately assess the severity of the Veteran's back disability.  

However, the deficiency of the June 2010 examination was corrected in the April 2013 VA examination report, which indicated that spinal flexion was to 40 degrees and that the combined range of motion was 175 degrees.  Although these findings would generally be contemplated by a 20 percent rating under the General Rating Formula, the April 2013 VA examiner specifically indicated that although the ranges of motion did not conform to the normal ranges of motion, they were nevertheless normal for the Veteran for reasons other than his service-connected back disability.  The examiner explained that the Veteran's ranges of spinal motion were mainly "limited by...his morbid obesity rather than the lumbar spine condition, resulting in degree measurements that falsely over-estimate his lumbar spine functional disability."  As a result, the ranges of motion (in exact degrees) could not be determined without estimation.  Based upon the Veteran's back diagnoses, symptoms, and physical examination, the April 2013 VA examiner stated the Veteran's ranges of motion were likely "approaching normal."  In light of this specific finding and explanation, the Board finds that the ranges of motion recorded during the April 2013 VA examination (without consideration of potential functional impairment) more nearly approximate a 10 percent rating under Diagnostic Code 5242 and the General Rating Formula.

Regarding functional impairment, there was no pain associated with the ranges of spinal motion during the March 2005, February 2007, or June 2010 VA examinations.  The March 2005 VA examiner indicated that there was no incoordination and that although the Veteran was additionally limited by fatigue and lack of endurance, such limitations were due to his obesity.  Also, the February 2007 examination report reflects that there were no additional limitations due to pain, fatigue, weakness, or lack of endurance.  The February 2007 examiner did not address whether there was any additional functional loss or impairment due to incoordination.  In addition, although the Veteran did not report any flare-ups during the March 2005 and February 2007 examinations, he did indicate during the June 2010 examination that flare-ups occurred 2 to 3 times each year and that there was additional limitation of motion and/or functional impairment during such flare-ups.  However, the June 2010 examiner indicated that one would need to resort to speculation to describe any additional loss of function during a flare up or after repeated use.  Cf. Mitchell, 25 Vet. App. at 43-4.

The Board finds that any deficiencies with respect to determinations as to functional loss or impairment were corrected in the April 2013 VA examination report, in that the April 2013 examiner specifically noted that there was no additional limitation in the ranges of motion of the back following repetitive-use testing and that there was no functional loss or functional impairment of the thoracolumbar spine.  Further, the Veteran did not report any flare-ups at the time of the April 2013 examination.

The Veteran is competent to report the symptoms of his back disability and the extent of his impairment during flare-ups of back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of his back symptoms are credible.

Nevertheless, even considering pain, flare-ups, and other factors of functional impairment, the Board finds that the totality of the evidence of record does not indicate that the Veteran's back symptoms are so disabling as to actually or effectively result in limitation of flexion to less than 60 degrees, or limitation of the combined range of motion of the thoracolumbar spine to less than 120 degrees, to warrant a 20 percent disability rating under the General Rating Formula.  Again, although spinal flexion was only to 40 degrees during the April 2013 examination, this is considered normal for the Veteran in light of his morbid obesity.  Further, although abnormal spinal contour has been shown, the evidence of record does not indicate that this abnormal contour is due to any muscle spasms or guarding.  The evidence of record also does not show any ankylosis of the spine.  Finally, the evidence of record does not indicate the Veteran has experienced any incapacitating episodes due to IVDS.  Accordingly, the Board finds that during the appeal period, the Veteran's back disability has resulted in functional impairment commensurate with a 10 percent disability rating, but no higher, under Diagnostic Code 5242 and the General Rating Formula.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

As determined above, the Board has found that the Veteran's pre-aggravation baseline level of disability was noncompensable.  A deduction of the noncompensable pre-aggravation baseline severity from the current level of severity, 10 percent, results in a 10 percent disability rating throughout the appeal period.  Accordingly, an initial disability rating of 10 percent, but no higher, for spondylosis with disc space narrowing of the lumbar spine is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.310(b), 4.7, 4.71a, Diagnostic Code 5242.

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings separate from orthopedic manifestations.   The Board notes that upon VA examination in March 2005 and February 2007, the Veteran reported a history of erectile dysfunction.  Upon the February 2007 examination, ankle reflexes were absent bilaterally.  During the June 2010 VA examination, the Veteran reported that associated features of his flare-ups included numbness and tingling in the lower back, and occasionally some urinary incontinence and constipation.  Upon examination, lower extremity deep tendon reflexes were absent.  During the April 2013 VA examination, deep tendon reflexes were absent on the right and hypoactive on the left.  

However, the evidence of record does not indicate that lumbar radiculopathy has been assessed at any time during the appeal period, and the evidence of record does indicate a relationship between the Veteran's history of erectile dysfunction or his other neurologic complaints and his service-connected back disability.  Further, the April 2013 VA examiner specifically found that the Veteran did not experience any radicular pain or any other signs or symptoms due to radiculopathy, and that he did not have any neurologic abnormalities or findings related to his service-connected back disability.  Accordingly, the Board finds that the preponderance of the evidence is against granting a separate rating for neurologic impairment.   

Finally, in a June 2016 appellate brief, the Veteran's representative noted the current regulations regarding disability ratings of the spine, to include the General Rating Formula, became effective in September 2003.  The representative contends the Veteran's claim of service connection for a back disability was received in March 2003, and accordingly, in rating the disability, the Board should apply the version of the regulations most favorable to the Veteran's claim.  However, the March 2007 rating decision established an effective date of November 17, 2003 for the grant of entitlement to service connection for the Veteran's back disability.  In the March 2008 notice of disagreement, the Veteran expressed disagreement only with the initial rating assigned, and the Veteran did not otherwise express disagreement with the assigned effective date within one year of the issuance of the March 2007 rating decision.  Accordingly, the appeal period currently before the Board begins on November 17, 2003, and therefore the Board may only consider and apply the current regulations, as discussed above.  However, should the Veteran disagree with the effective date for the grant of service connection for the back disability, he may pursue a claim for revision of the March 2007 rating decision based on clear and unmistakable error (CUE), if he so chooses.  See Rudd v. Nicholson, 20Vet. App. 296, 299 (2006).



Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's back disability is manifested by pain, tenderness, soreness, stiffness, lumbar flattening, and decreased range of motion.  The ratings assigned contemplate these impairments, as well as how they affect the function of the thoracolumbar spine.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is also service connected for traumatic arthritis of the right knee, status post right total knee replacement; total left knee replacement; and hemorrhoids.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

In a January 2008 rating decision, the RO granted entitlement to a TDIU, effective November 8, 2007.  The Board notes there is no indication that the Veteran has expressed any disagreement with that rating decision.

As discussed above, the February 2007 VA examiner noted the Veteran's back disability affects his daily activities such as standing, walking, bending, lifting, and driving.  However, the March 2005 and February 2007 VA examiners stated the Veteran's back disability did not affect his usual occupation, and he was retired since 2003.  During the July 2006 hearing before the Board, the Veteran testified as to having to ride a cart to cross the workroom floor because could not walk across without back pain.  However, as discussed above, the effects of the Veteran's service-connected back disability on his occupational functioning has already been considered by the Board, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran has not put forth statements indicating that he believes his service-connected back disability rendered him unemployable prior to November 8, 2007.  The Veteran reported to the March 2005 and February 2007 VA examiners that he was retired since 2003.  The Veteran reported to the April 2013 VA examiner that he was retired since January 2004, and the cause of retirement was listed as "Medical/Length of Service."  See also June 2010 VA examination report.  In his November 2007 claim for a TDIU, the Veteran stated only his service-connected right knee disability prevented him from working.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his back disability, and the objective evidence does not suggest that he could not work due to this disability, the Board concludes that the issue of entitlement to a TDIU prior to November 8, 2007 has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for spondylosis with disc space narrowing of the lumbar spine is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


